Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information. This judicial exception is not integrated into a practical application because the claim comprises two steps including the obtaining of a sample and the analysis of a sample to interrogate the constituents of the sample. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is clearly directed to the gathering and analyzing of information of a specified content in the obtaining of the sample and the analysis of the sample, and not any asserted inventive technology for performing these functions and are therefore directed to an abstract idea.
Claims 2-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an 
abstract idea without significantly more. The claim(s) recite(s) collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information. This judicial exception is not integrated into a practical application because the claim recites in addition to claim 1 a wherein clause stating the analyzing step comprises scanning using spectroscopy and a step of relating data which is a step of comparing information of specified content.  The wherein clause requiring the analyzing step comprises scanning a sample using spectroscopy is recited in a high level of generality as spectroscopy is a conventional and well known generic technique employed to interrogate a sample.  The additional relating step is clearly directed to comparing information of specified content which is an abstract idea The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in addition to the steps of claim 1, at least the inclusion of a step of comparing information of specified content is also an abstract idea since it has been held that merely collecting and analyzing data is an abstract process.  
Regarding claim 3, claim 3 recites that the spectroscopy of claim 2 is HSQC NMR spectroscopy.  This does not produce a claim which does not recite a judicial exception since the relating step of claim 2 is still an abstract idea which is not integrated into a practical application by the spectroscopy technique of claim 3 because the relating step is independently an abstract idea constituting the comparing of information of specified content.  The type of spectroscopy does not impose meaningful limits on the relating step and thereby does not integrate the judicial exemption into a practical application.
Regarding claims 4-8 and 17, claims 4-8 and 17 are similarly rejected under this heading.  Claims 4-8 and 17 recite the particular drugs which the patient has been administered prior to the sample obtaining step in claim 1 or 16.  The drug applied is not so recited so as to impose a meaningful limit on the judicial exception and are thus extra solution activity which fail to integrate the judicial exception into a practical application.  
Regarding claims 9-14, claims 9-14 are similarly rejected under this heading.  Claims 9-14 are directed to the time between the obtaining and analyzing steps or that a sample is preserved prior to analysis.  These limitations do not impose a meaningful limitation on the judicial exception.  The presence of the sample is a prerequisite for the analysis step.  Whether the sample is frozen and thawed or conveyed in a specified period from the obtaining step to the start of analysis does not impose a limit on the analysis per se since the analysis is conducted on the sample and is not dependent in its implementation on the timing or state of the sample.  Therefore, since claims 9-14 do not impose a meaningful limit on the judicial exemption, they are drawn to extra solution activity which fails to integrate the judicial exception into a practical application.
Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information. This judicial exception is not integrated into a practical application because in addition to the obtaining a sample step and analyzing step recited in claim 1, claims 15-16 recite a relating step which is a step of comparing information of a specified content with other information of specified content.  Comparing information of specified content is consonant with mere analysis of information and does not proved more such as identifying a particular tool for presentation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as with claim 1, the obtaining, analysis, and relating steps are directed to the collection and analysis of information of specified content and do not recite any particularly assertedly inventive technology for performing these functions.  The steps recited in claims 15-16 are therefore directed to an abstract idea.
Claim 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The claim(s) recite(s) the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information. This judicial exception is not integrated into a practical application because the claims recite the steps of analyzing a sample to obtain data and compare data of specified content.  As noted above these steps are clearly directed to the mere collection and analysis of information, which is intangible.  The claims further recite a step of counseling a patient.   Counselling is the process of conversation between human beings and is a process where humans verbally exchange information.  It is therefore a process of display of the information of specified content produced in the comparing step.  The counselling step is on its face abstract since conversation between people is both a mental a verbal process by which human beings communicate.  Further, as a process step of displaying or conveying information, it relies on not particularly assertedly inventive technology, relying on the inherent human method of conveying and exchanging information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analyzing step to obtain data, the comparing step of the obtained data, and counselling step are clearly directed to the collection, analysis, and conveyance or display of information.
Regarding claim 19, claim 19 is similarly rejected under this heading because it recites the repetition of the steps of claim 18 which is a repetition of an abstract idea.  This does not provide significantly more or integrate the judicial exemption into a practical application.  Further, claim 19 imposes an additional step of determining drug resistance.  The step of determining drug resistance is a judicial exemption comprising an abstract idea directed to the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information.  This judicial exemption is not integrated into a practical application because the additional determining step is clearly drawn to an abstract process of analyzing or comparing information of specified content.  The claim also fails to include additional elements sufficient to amount to significantly more than the judicial exemption because the constituent steps of the claim are the repetition of a judicial exemption and an additional information analysis step without reciting any particularly assertedly inventive technology for performing this step.  The claim is therefore directed to an abstract idea.
Regarding claim 20, claim 20 modifies the method of claim 19 requiring the patient be a cancer patient, the drug administered being a cancer drug, and the spectroscopy is NMR spectroscopy.  These limitations impose no meaningful limits on the judicial exemption including comparing step, counseling step, and determining step of claim 19 and therefore constitute extra-solution activity.  Claim 20 therefore fails to include additional elements sufficient to amount to significantly more than the judicial exemption recited in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881